Citation Nr: 1603033	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

These matters come before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence. 

The record reflects that after the issuance of the May 2014 Statement of the Case (SOC), the Veteran submitted additional relevant evidence to the Board and requested that a Supplemental Statement of the Case (SSOC) be provided.  No subsequent SSOC was issued; however, the Board finds the Veteran is not prejudiced by adjudication of the new and material issue as the petition to reopen is being granted.  38 C.F.R. § 20.1304 (2015).  

The Board also notes that service personnel records were added to the record in June 2012 in connection with the Veteran's claim for prostate cancer to determine if he served in Vietnam.  These records were not relevant to the Veteran's claim for an acquired psychiatric disorder because they did not provide information that could have been used to substantiate his claim.  Thus, the addition of these records does not warrant a reconsideration of the claim under 38 C.F.R. § 3.156(c) (2015).   

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a mental condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The issue of increased rating for the Veteran's chronic gastritis has been raised by the record in the July 2011 Notice of Disagreement (NOD) and in the Form 9 submitted by the Veteran in June 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


FINDINGS OF FACT

1. The March 1985 Board decision that denied the Veteran's claim of entitlement to service connection for an acquired nervous disorder was not appealed, nor was new and material evidence received during the appeal period. 

2. The evidence received since the March 1985 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired nervous disorder.


CONCLUSIONS OF LAW

1. The March 1985 Board decision that denied the Veteran's claim of entitlement to service connection for an acquired nervous disorder is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984).

2. New and material evidence has been received; thus, the claim of entitlement to service connection for an acquired nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In December 1977, the Veteran filed an original claim for service connection for an acquired nervous disorder.  The claim was denied in a July 1978 rating decision on the grounds that the Veteran's treatment reports indicated his acquired nervous disorder was related to interpersonal relationships with his family and not his service-connected gastritis.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error.  Therefore, the decision become final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977). 

In June 1981, the Veteran filed a petition to reopen the claim.  The claim was denied in an August 1981 rating decision on the grounds that the evidence did not show that the Veteran's acquired nervous disorder was the direct result of his service-connected gastritis.  The Veteran filed a timely NOD in October 1981.  A statement of the case (SOC) was issued in November 1981 denying the claim on the grounds that the Veteran's acquired nervous disorder was not incurred or aggravated in military service, and it was not the direct result of service-connected gastritis.  

In June 1982, the Veteran filed another statement that reported he had been hospitalized at a VA hospital from November 1981 to December 1981 and attached the treatment notes of Dr. D. M. from December 1969 through February 1982.  A June 1982 rating decision treated this statement as a request to reopen the claim.  The decision considered the submitted evidence, but found it was inadequate to reopen the claim for service connection for the Veteran's acquired nervous disorder.  The Board notes that since these records were submitted within the appeal period of the August 1981 rating decision, these records should have been treated as part of the June 1981 claim.  See Mitchell v. McDonald, Vet. App. 12-1245 (November 18, 2015) (holding that "when a claimant submits evidence within the appeal period, the claim remains open until VA provides a determination that explicitly addresses this new submission").  Nevertheless, the Veteran filed a NOD in August 1982 in response to the June 1982 rating decision.  A December 1982 SOC denied the claim finding the evidence the Veteran submitted was insufficient to reopen the claim.  The Veteran perfected an appeal to the Board in January 1983, and noted that he had received treatment at the Mental Hygiene Clinic.  Records from the Mental Hygiene Clinic were obtained by VA in April 1983.  The Veteran underwent a VA general examination and psychiatric examination in June 1983 and a psychological examination in August 1983.  A new rating decision was issued October 1983 that reopened the June 1981 claim based on the additional evidence, but decided that evidence did not show the Veteran's acquired nervous disorder was service related or due to his service incurred gastritis.  A SSOC, in November 1983, also found the Veteran's acquired nervous disorder was not caused by his service-connected gastritis.  

In March 1985, the Board addressed the Veteran's appeal.  The Board decision reopened the claim from June 1981 based on the new evidence.  The Board decision directly addressed all new evidence submitted in its findings and denied the Veteran's claim for service connection of an acquired nervous disorder on the grounds that there was no evidence of treatment for the disorder in service or within year of exiting service and that the new evidence did not show the Veteran's disorder was etiologically or proximately the result of his service-connected gastritis.  After the Veteran was notified of the adverse decision, the Veteran did not request reconsideration or otherwise contest the Board decision.  No additional evidence was submitted within a year of the March 1985 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time, thereby terminating the pendency of the June 1981 claim.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984); see also Williams v. Peake, 521 F.3d. 1348, 1350-51 (Fed. Cir. 2008).

In November 2010, the Veteran filed a petition to reopen the claim for service connection for a mental condition.  A June 2011 rating decision denied service connection for the Veteran's major depressive disorder.  The Veteran appealed the decision.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the March 1985 Board decision that denied service connection for an acquired nervous disorder, the evidence of record consisted of the claims file, VA medical records including the June 1983 VA psychological evaluation, the Veteran's service treatment records, and private treatment records from Dr. P. S., Dr. A. M. D., Dr. F. O. F., and Dr. D. M..  The acquired nervous disorder was denied on the grounds that the evidence did not show that Veteran's post-service psychiatric symptoms were etiologically or proximately the result of his service-connected gastritis. 

Since March 1985, VA medical records documenting Veteran's ongoing treatment from August 2008 to May 2014, an April 2011 VA examination with a June 2011 addendum opinion, and the transcript from the March 2015 hearing have been added to the record. 

This evidence is new, as it was received by VA after the issuance of the March 1985 Board decision and could not have been considered by prior decision makers.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's acquired psychiatric disorder.  In particular, the evidence included new diagnoses of acquired psychological disorders and treatment records that related to the current state of the Veteran's disorder.  Further, the VA examination directly addressed the issues of etiology and aggravation. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.
ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was provided a VA examination for mental disorder in April 2011.  The examiner noted the claimant had a history of formal psychological treatment dating back to 1976 and that the most recent treatment received included diagnoses of major depressive disorder, somatization disorder, and dysthymic disorder.  She observed the Veteran to be anxious and dysphoric, and noted the Veteran's immediate memory was severely impaired.  The examiner diagnosed the claimant with major depressive disorder, recurrent, moderate to severe.  She opined that that it was as least as likely as not that the claimant's major depressive disorder was caused by, a result of, or aggravated by the Veteran's service-connected gastritis.  The examiner's rationale stated that the Veteran reported symptoms back to active military duty, there was evidence of psychiatric treatment since 1976, which was six years after his discharge from active duty, and the Veteran's gastritis was service-connected in 1970, six years before the Veteran started psychiatric treatment.  She continued that there were other more significant and serious conditions that may also account or contribute to depressive symptomatology such as prostate cancer diagnosed in December 2010.  The examiner also opined that gastritis may have aggravated the Veteran's depressive symptomatology. 

In May 2011, the AOJ requested further clarification from the examiner with regard to the issue of aggravation.  The examiner's June 2011 addendum opinion stated that the first opinion was a mistake, and it was her opinion that the Veteran's gastritis was not associated with or responsible for the Veteran's major depressive disorder.  The examiner provided the same rationale as in the original opinion, except she noted that the statement that the Veteran's gastritis may have aggravated the Veteran's depressive symptomatology meant that the gastritis could have been one of the many contributions to the Veteran's major depressive disorder, not a precipitating factor.  The examiner then stated, "for clarification purposes, I agree on disregarding this vague contention since available data does not support this." 

The June 2011 opinion as to secondary causation is insufficient.  The opinion acknowledged the Veteran has received formal psychiatric treatment since 1976, but then stated the Veteran's major depression is more likely related to a diagnosis made in 2010.  This is logically inconsistent.  When the Veteran began treatment for an acquired psychological condition, he had not been diagnosed with prostate cancer.  Further clarification on what was meant by this statement is needed.

The June 2011 opinion as to secondary aggravation is also insufficient.  The opinion stated the Veteran's gastritis could have been one of the contributions to the claimant's major depressive disorder, and then stated there was no data to support such an opinion.  However, treatment records from Dr. D.M. in 1976 state that the claimant's gastric condition is "intimately related" to his mental condition.  Moreover, if there is insufficient evidence to form an opinion on the issue, the opinion must provide an explanation as to what information would be needed to form an opinion on that issue.  See Jones v Shinseki, 23 Vet. App. 382 (2010).

Additionally, a review of the record shows diagnoses for multiple acquired psychiatric conditions other than major depressive disorder.  The opinion does not address these conditions, although the examination report did mention some of these other diagnoses.  These other diagnoses include depressive neurosis by Dr. D. M. in November 1976; bipolar disorder in April 1981 at the Mental Hygiene Clinic; schizophrenia was noted as a reason for November 1976 hospitalization noted in a June 1983 VA psychiatric examination; the examiner noted that the VA treatment records from April 2011 contained diagnoses of somatization disorder and dysthymic disorder; and the most recent VA treatment documents from May 2014 showed diagnoses of generalized anxiety disorder, panic disorder with agoraphobia, and social phobia.  This past psychiatric diagnoses and the presence of any psychiatric disorders other than major depressive disorder were not addressed by the June 2011 opinion.  Clarification on these diagnoses and their relation to the Veteran's service-connected gastritis is required. 

The Board also notes that the record contains a Geropsychiatric Evaluation from August 2007 that includes comments made the Spanish language that were not translated.  The untranslated document was included in the claims file prior to the February 2015 certification of the appeal to the Board. Translations should have been completed before transfer of the case to the Board; therefore, this action must be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated before returning the case to the Board.

Furthermore, a review of the records also indicates some pertinent evidence may be absent from the claims file.  A psychiatric report from May 2015 by Dr. R. J. G. indicates the Veteran was seen at the Gurabo Psychiatric Group five times from March 2015 through May 2015.  Records from the evaluations are not present in the claims file.  Thus, on remand, the AOJ should attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Lastly, any outstanding VA medical evidence should be included in the claims file.  The most recent VA records are from May 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to any acquired psychiatric disorder should be obtained.  All records received should be associated with the claims file.

2. Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him for an acquired psychiatric disorder and who has outstanding records, including the Gurabo Psychiatric Group.  Associate any outstanding records with the claims file.

3. Arrange for the translation of all Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand. Each translation should be certified.

4. Forward the Veteran's claims file to the author of the June 2011 VA medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include each of the following: major depressive disorder, generalized anxiety disorder, somatization disorder, panic disorder, social phobia, bipolar disorder, schizophrenia, dysthymia.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately November 2010.

b. For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

c. For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder is caused by his service-connected gastritis.

d. For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (i.e., permanently worsened) by his service-connected gastritis.

The examiner should address all relevant statements in the record pertaining to the etiology or aggravation of the Veteran's acquired psychological disorder, including the statement by Dr. D. M. in July 1976 asserting that the Veteran's gastric condition was "intimately related" to his mental condition.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


